UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2031


DRUE CHICHI WALLACE,

                    Plaintiff - Appellant,

             v.

CECIL COUNTY FAIR, INC.; DON MOORE; JO ANN BASHORE; MONICA
MASON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:19-cv-01802-GLR)


Submitted: September 30, 2021                                     Decided: January 21, 2022


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and KEENAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Megan T. Mantzavinos, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C.,
Towson, Maryland, for Appellant. Jeffrey W. Bredeck, ECCLESTON AND WOLF, P.C.,
Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Drue Chichi Wallace appeals the district court’s order dismissing her action alleging

discrimination in violation of Title II of the Civil Right Act, 42 U.S.C. § 2000a, civil

conspiracy in violation of 42 U.S.C. § 1985, and several related causes of action under state

law for failure to state a claim. We have reviewed the record and find no reversible error.

Wallace claimed that her removal from county fairgrounds for possession of alcohol was,

in fact, based on her religion. However, she does not assert that the responsible officials

knew of her religious faith, so she has not established that her removal was a pretext for

discrimination. Moreover, she contends that several of the Defendants conspired to have

her removed, but again, she failed to assert that they knew of her religion. In short, she

alleged no facts from which a discriminatory purpose could be inferred. Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2